UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

RAFAEL A. JONES,

                                    Petitioner,
                                                                 20-CV-10350 (LLS)
                        -against-
                                                                       ORDER
MICHELLE HALLETT,

                                    Respondent.

LOUIS L. STANTON, United States District Judge:

        Petitioner, who is incarcerated on Rikers Island, filed this 28 U.S.C. § 2254 petition pro

se, challenging his ongoing proceedings in the Bronx County Criminal Court. On February 25,

2021, the Court denied the petition under Younger v. Harris, 401 U.S. 37 (1971), without

prejudice to Petitioner’s filing a 28 U.S.C. § 2254 petition should he be convicted. (ECF 17.) The

Court noted that before filing any such motion, Petitioner must exhaust all available state court

remedies. (Id. at 3.)

        Petitioner has since filed nine submissions challenging the Court’s February 25, 2021

order, namely: (1) a motion for the production of documents (ECF 19); (2) a motion for

reconsideration under Fed. R. Civ. P. 60(b) (ECF 20); (3) a motion seeking a stay on eviction

proceedings concerning his New York apartment (ECF 21); (4) a request for injunctive relief

related to the delivery of his legal mail (ECF 22); (5) a motion for review of evidence (ECF 24);

(6) a “notice” regarding alleged violations occurring in Petitioner’s ongoing criminal proceeding

(ECF 26); (7) another “notice” describing additional alleged violations occurring in the state

criminal matter (ECF 27); (8) a motion for a “mandate order” of a writ of mandamus (ECF 28);

and (9) an “amicus curia” regarding his criminal case (ECF 29).
          Petitioner also filed two habeas corpus petitions regarding his ongoing proceedings (ECF

23, 30).

          After reviewing Petitioner’s submissions, the Court (1) denies the Rule 60(b) motion

because Petitioner does not challenge the integrity of the habeas corpus proceeding;

(2) construes the two habeas corpus petitions as leave-to-amend applications and denies leave;

and (3) denies the remaining motions as moot.

                                           DISCUSSION

A.        Rule 60(b)

          Where a petitioner challenges the denial of a habeas corpus petition in a motion brought

under Rule 60(b), “relief . . . is available . . . only when the Rule 60(b) motion attacks the

integrity of the . . . habeas proceeding rather than the underlying criminal conviction.” Harris v.

United States, 367 F.3d 74, 77 (2d Cir. 2004). Here, Petitioner does not attack the integrity of the

habeas proceeding. Rather, he challenges his ongoing proceedings in state court. As this

challenge is not an attack on the habeas proceeding held by this Court, the Rule 60(b) motion is

denied.

B.        New habeas corpus petitions

          Petitioner has filed two submissions, which he styles as petitions brought under § 2254,

seeking release. The Court construes these submissions as applications seeking leave to file an

amended petition, see Littlejohn v. Artuz, 271 F.3d 360, 363 (2d Cir. 2001), and denies leave to

amend.

          A habeas corpus petition is considered pending during the time in which a petitioner is

exhausting any “appellate remedies.” Ching v. United States, 298 F.3d 174, 177 (2d Cir. 2002).

Accordingly, a motion to amend a § 2254 petition, brought while an initial § 2254 petition is

pending, should not be construed as a second or successive petition. See Littlejohn, 271 F.3d at

                                                  2
363. If a petitioner files a petition while appellate remedies are pending, a district court should

consider whether to grant leave to amend the petition in accordance with Fed. R. Civ. P. 15(a).

See id.

          Here, the Court denies Petitioner leave to file an amended petition for the same reason the

Court denied the original petition, that is, Petitioner has failed to allege any special

circumstances concerning his ongoing criminal proceedings that suggest bad faith, harassment,

or irreparable injury that is both serious and immediate. See Younger, 401 U.S. at 53. Although

Petitioner describes his current detention as a kidnapping, according to New York State records,

Petitioner’s current incarceration arises out of his arrest for assault with intent to cause physical

injury, N.Y. Pen. L. § 120.00. See People v. Jones, No. 2020BX001289 (Bronx Crim. Ct.) (next

court date scheduled for June 9, 2021).

          Moreover, to the extent Petitioner complains about the condition of his confinement, such

allegations must be raised in a civil action brought under 42 U.S.C. § 1983. 1 See Muhammad v.

Close, 540 U.S. 749, 750 (2004) (noting that “challenges to the validity of any confinement or to

particulars affecting its duration are the province of habeas corpus, Preiser v. Rodriguez, 411

U.S. 475, 500 (1973) . . . [and] requests for relief turning on circumstances of confinement may

be presented in a § 1983 action”).

          As Petitioner does not suggest any extraordinary circumstances regarding his current,

prosecution, the Court denies Petitioner leave to amend his petition.




          1
         For the same reasons, Petitioner also may not challenge his eviction proceedings in this
habeas corpus proceeding. The Court offers no opinion as to the merit of any challenge to
Petitioner’s eviction that he chooses to bring in Housing Court.

                                                   3
                                          CONCLUSION

         The Court denies Petitioner’s motion for reconsideration (ECF 20). The Court also denies

Petitioner’s remaining motions (ECF 19, 21, 22, 24, 26, 28) as moot. Finally, the Court construes

Petitioner’s two petitions brought under § 2254, as motions for leave to file a § 2254 petition,

and denies leave to amend.

         The Clerk of Court is directed to mail a copy of this order to Petitioner and note service

on the docket.

         Petitioner’s case in this Court under Docket No. 20-CV-10350 is closed. The Court will

only accept for filing documents that are directed to the United States Court of Appeals for the

Second Circuit.

SO ORDERED.

Dated:     May 10, 2021
           New York, New York

                                                                 Louis L. Stanton
                                                                    U.S.D.J.




                                                  4
